DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 5/28/21, claims 46-59 are currently pending in the application.

Claim Objection
Claim 46 is objected to because of the following informality:
Amended claim 46 recites the limitation “said monomers in polymer form”. The limitation may be amended to improve clarity by reciting “said monomers in polymerized form”
Appropriate correction is requested.

Claim 46-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Binns et al. (US 6,287,377 Bl), in view of Robinson (US 5,770,760) (references of record).
	The rejections as set forth in paragraph 8 of the office action dated 3/24/21 are incorporated herein by reference. 

Response to Arguments
Per amendment dated 6/28/21, previously rejected claims 60-62 are cancelled. Additionally, in view of the amendment, rejection of claims 46-59 under 112 second paragraph is withdrawn. Applicant’s arguments concerning rejection of claims based on Binns-Robinson combination have been duly considered but are not deemed persuasive for the following reasons:
Applicant’s Arguments:
Binns’ thickener is selected from a large group including cellulose ethers, carboxymethyl cellulose, alginates, polyethylene oxide, castor oil derivatives, bentonite clays, etc. (see col. 8, lines 15-31). There is no indication of the amount of solid monomers in these thickeners. Hence, Binns does not disclose a range of solid monomers in polymerized form.
Examiner’s Response:
The scope of this argument is unclear. In the rejections of record, the primary reference to Binns is relied upon for its generic teaching on thickeners for tinting concentrates. Disclosed thickeners include alkali-soluble and alkali-swellable acrylics, i.e. prepared from polymerizable monomers in an amount between about 0 and 5% by wt. of the tinting concentrate (col. 8, lines 15-25). The secondary reference to Robinson is relied upon as a teaching reference, for its teaching on aqueous colloidal dispersion comprising a colloidal surfactant, advantageous over thickeners such as cellulose ether and alkali-swellable latex copolymers, (col. 1, lines 24-32), that the polymers, which surprisingly develop maximum viscosity at lower pHs than similar products available in the prior art, and can be prepared in the form of an aqueous colloidal dispersion which dissolves almost instantly upon pH adjustment, provide for ease of handling, metering, and dispersing the liquid emulsion polymer, and that the rapid solubilization by controlled pH adjustment and the highly desirable rheological properties make the liquid emulsion polymers an effective and efficient thickening agent for a wide variety of applications, including latex paints and other aqueous coating and heavy solids compositions. Thus, a skilled artisan would have been motivated to utilize Robinson’s thickeners in Binns’ tinting concentrates in any amount as prescribed by Binns, including in amounts that fall within the claimed range.
	Applicant’s Arguments:
Moreover, an obviousness determination must be conducted in view of the prior art as a
whole. MPEP 2141.02 requires that when “[a]scertaining the differences between the prior art and the claims at issues requires ... considering both the invention and the prior art as a whole.” (Underlines supplied). This means that if there are any possible overlapping ranges, both Binns and Robinson must be considered as a combination. As such, when the Examiner substituted the thickener of Binns with the copolymer of Robinson in her obviousness rejection, the 0-5 wt. % range from Binns is also modified by Robinson. Robinson teaches, as discussed on pages 8-9 of
Applicants’ February 8, 2021, Response, that its copolymer is diluted to 1 wt.% to be used as a thickener. This means that the amount of solid monomers in polymerized form in the Binns and Robinson combination as a whole is from 0.0% to 0.05%, which is two orders of magnitude lower than the claimed ranges.
One of ordinary skill in the art when hypothetically combining Binns with Robinson would follow Robinson’s teaching that its copolymer be diluted to 1 % to use as a thickener. MPEP 2141.02.VI also requires that each “prior art reference be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” This means that 

Examiner’s Response:
Robinson teaches that the thickeners disclosed therein may be useable in a wide variety of aqueous systems, including high solids systems (Ab., col. 7, lines 35-40). While the exemplified emulsion polymer latex of Examples 2 and 3 may be diluted to 1% solids by wt. to evaluate the thickening effect of the polymer, Examples 2 and 3 in Robinson are also not directed to tinting concentrates. Examiner has relied on the primary reference to Binns for its teaching on tinting concentrates comprising thickeners in an amount of 0 to 5 wt.% by wt. of the composition. A skilled artisan would have been motivated to include Robinson’s thickening polymers for all the advantages disclosed therein in Binns’ tinting concentrates in amounts as prescribed by Binns, and thereby arrive at the claimed invention. Examiner maintains that the combination as a whole obviates the claimed compositional limitations, absent evidence of criticality for the claimed ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762